                                          UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF MICHIGAN
                                                  SOUTHERN DIVISION

In Re:
DONNA LYNN PICKLESIMER,                                                 Case No. 18-55784
                                                                        Chapter 13
                  Debtor.                                               Judge SHEFFERLY

____________________________/

                                                 ORDER CONFIRMING PLAN

          The Debtor’s Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the plan was held
after due notice to parties in interest. Objections, if any, have been resolved. The Court hereby finds that each of the
requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C. §1325(a) are met.
          Therefore, IT IS HEREBY ORDERED that the Debtor’s Chapter 13 Plan, as last modified, if at all, is confirmed.
          IT IS FURTHER ORDERED that the claim of attorney for the Debtor, CHARISSA POTTS, for the allowance of
compensation and reimbursement of expenses is allowed in the total amount of $3,500.00 in fees and $0.00 in expenses; and
that the portion of such claim which has not already been paid, to-wit: $2,900.00 shall be paid by the Trustee as an
administrative expense of this case.
          IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all property of the Debtor and
this estate as required by law and contract.
          All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 U.S.C. §502(a), and the
Trustee is therefore ORDERED to make distributions on these claims pursuant to the terms of the Chapter 13 plan, as well as all
fees due the Clerk pursuant to statute.

         IT IS FURTHER ORDERED as follows:

(X) Debtor shall remit all proceeds, if any, from the potential Xarelto lawsuit to the Chapter 13 Trustee for the benefit of
Debtor’s creditors.

(X) Debtor shall provide copy of 2018 Income Tax Return to the Chapter 13 Trustee as soon as it is filed.

(X) Effective February 5, 2019, Debtor’s plan payment shall increase to $312.45 bi-weekly.

(X) Debtor’s plan shall commit 100% to properly filed claims of class 9 creditors.

Approved:

/s/ Krispen S. Carroll                                      /s/ Anne Sorge
Krispen S. Carroll (P49817)                                 Charissa Potts (P73247)
Margaret Conti Schmidt (P42945)                             Anne Sorge (P79468)
Maria Gotsis (P67107)                                       Attorney for Debtor(s)
Chapter 13 Standing Trustee                                 Freedom Law, PC
719 Griswold St., Ste 1100                                  Kennedy Building
Detroit, MI 48226                                           18121 E. Eight Mile Rd., Suite 301
(313) 962-5035                                              Eastpointe, MI 48021
notice@det13ksc.com                                         (313) 887-0807
                                                            info@freedomlawpc.com




Signed on February 09, 2019




        18-55784-pjs         Doc 21       Filed 02/09/19         Entered 02/11/19 06:43:39              Page 1 of 1
